Citation Nr: 1640812	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  10-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sexual dysfunction disorder.

2.  Entitlement to service connection for a sexual dysfunction disorder, to include erectile dysfunction as secondary to medications for a service connected disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service connected disability.

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to service connection for left elbow disorder.

6.  Entitlement to service connection for right wrist disorder.

7.  Entitlement to service connection for left wrist disorder.

8.  Entitlement to service connection for right hip disorder.

9.  Entitlement to service connection for left hip disorder.

10.  Entitlement to service connection for right knee disorder.

11.  Entitlement to service connection for left knee disorder.

12.  Entitlement to service connection for right foot disorder.

13.  Entitlement to service connection for left foot disorder.

14.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1982 to October 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for a sexual dysfunction disorder, an acquired psychiatric disorder, a bilateral hip disorder, and a bilateral foot disorder, and entitlement to an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2002 rating decision, the Veteran's claim for service connection for a sexual dysfunction disorder was denied as the evidence failed to show that his sexual dysfunction disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the December 2002 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a sexual dysfunction disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  A bilateral elbow disability was not shown in service, elbow arthritis was not diagnosed within a year of service discharge; and the weight of the evidence is against a finding that the Veteran's current bilateral elbow disorder is etiologically related to his active service.

4.  The Veteran is not shown to have a disability manifested by a bilateral wrist disorder or bilateral knee disorder that is related to his active service.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service connection for a sexual dysfunction disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence has been received since the December 2002 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a sexual dysfunction disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a right elbow disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for a left elbow disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for service connection for a right wrist disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  The criteria for service connection for a left wrist disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  The criteria for service connection for a right knee disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

8.  The criteria for service connection for a left knee disorder have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

No VA examinations were requested in relation to the issues of service connection for a bilateral elbow disorder, a bilateral wrist disorder, and a bilateral knee disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is not evidence establishing an in-service injury or disease involving either of the Veteran's elbows.  In his November 2010 notice of disagreement he contended that he did not report all injuries during service but his injuries are due to training involving jumping from a tower to practice falls.  Review of the service treatment records document that the Veteran was diligent in reporting symptoms involving injuries, including to his biceps and shoulder.  If the Veteran sustained injuries, it is highly likely that he would have reported them, as he had a demonstrated propensity to do so.  Thus, the Board concludes that all injuries suffered during service were reported in the service treatment records.  

While the Court stated in McLendon that the threshold to satisfy an indication of an association between a veteran's service event, injury, or disease and a current disability was a low one, there is a threshold.  Here, the Veteran has contended that he currently has musculoskeletal disabilities as a result of his inservice training.  This is a conclusory generalized statement that does not meet the threshold of an indication of an association between his active service and his reported symptoms of his wrists, knees, and elbows.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (explaining that a conclusory generalized statement of causation by the claimant is not enough to entitle the claimant to an examination because if that were the case virtually all claimants would be entitled to an examination and would eliminate the carefully drawn statutory standard)..  .  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a sexual dysfunction disorder was originally denied in June 1998 as the record contained no evidence of a sexual dysfunction disorder.  The claim was subsequently denied in December 2002 as the Veteran did not submit evidence that was new and material.  The Veteran did not appeal the December 2002 rating decision, nor did he submit any new and material evidence within a year of the December 2002 rating decision.  See 38 C.F.R. §3.156(b).  The December 2002 rating decision thereby became final.

At the time of the December 2002 rating decision, the record consisted of the Veteran's military personnel records, service treatment records (STRs), VA medical records, and private medical records.

Evidence received since the December 2002 rating decision includes additional medical evidence documenting that he was diagnosed with erectile dysfunction in January 2010.  In September 2010, the Veteran asserted his erectile dysfunction was due to stress and medications.  In March 2016, his physician noted that a sexual dysfunction disorder may be associated with medications he was prescribed.  As such, this information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.




Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran filed his service connection claims for a bilateral elbow disorder, bilateral wrist disorder, bilateral knee disorder, and bilateral foot disorder in January 2010, which was denied by a June 2010 rating decision.  He asserts that these disorders are due to his active service.

Bilateral Elbow Disorder

The Veteran's STRs do not show any complaints, treatment, or diagnosis for his elbows.  While he injured his right upper extremity during a game in May 1986, he only pulled his right bicep muscle.  Furthermore, at an April 1990 military physical, he had normal examinations of his upper extremities.

The first treatment for any elbow symptoms is in February 2007, when the Veteran was diagnosed with mild right elbow arthritis, almost 17 years after his separation from service.  Correctional Managed Care documents a complaint of right elbow pain following elbowing concrete.  He later complained of left elbow pain in December 2012.  A January 2011 x-ray showed left elbow degenerative changes.

The Veteran has not submitted any medical evidence suggesting that his bilateral elbow disorder was the result of his active service.

The record does not contain evidence of ongoing chronic elbow disability related to his active service.  His STRs do not document any treatment or diagnosis for an elbow disorder and he had a normal examination of his upper extremities in April 1990, just before his separation.  The first evidence of any elbow symptoms in the record is not until 2007, well after his separation from service in 1990.  As such, the Board does not find that the evidence of record shows continuous elbow symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for an elbow disorder.  The record does not contain evidence of a manifestation of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

To the extent the Veteran's statements can be construed as suggesting that his bilateral elbow disorder was due to his active service, they have been considered.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, knowledge of the etiology of musculoskeletal disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Elbow disorders manifesting many years after a time period are simply not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical testing, such as x-rays and MRIs, are needed to properly assess and diagnose an elbow disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his bilateral elbow disorder, such as pain, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Such determinations would require medical expertise to conduct and interpret clinical testing and analyze the test results along with the symptoms to render a nexus opinion.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's statements do not constitute competent medical evidence and lack probative value.

The criteria for service connection have not been met for a bilateral elbow disorder.  That is, the evidence does not show that a chronic bilateral elbow disability was diagnosed in service or within a year of service; and the weight of the evidence is against a finding that bilateral elbow problems have existed continuously since service.

Accordingly, the evidence fails to establish service connection for a bilateral elbow disorder, and the claims are denied.




Bilateral Wrist Disorder and Bilateral Knee Disorder

The Veteran's STRs show he reported left knee pain in May 1983 and reported that he had right bicep pain May 1986.  However, STRs do not show a chronic knee disability or any wrist injury.  Furthermore, at an April 1990 military physical, he had normal examinations of his upper and lower extremities.

In May 2002, the Veteran underwent removal of a foreign body from his left wrist.  While he reported left wrist pain in December 2002, a left wrist x-ray was normal.  In March 2008, he reported right wrist pain since April 2007.  However, a December 2009 right wrist x-ray was normal.  In March 2010, he reported that his knees popped.  In December 2010, he reported that he had arthritis in all of his joints; however, the record contains no objective medical evidence of arthritis in his wrists or knees.  It is noted that there are records of treatment of the Veteran by Correctional Managed Care in 2010 and 2011, including his report of elbow symptoms.  Those records appear extensive and if the Veteran had symptoms of his knees or wrists during that time period it is likely that he would have reported them, given that he reported his elbow pain.  This lack of report in these records tends to show that the Veteran did not have a chronic condition of either wrist or knee during that period.  

While the Veteran reports pain, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").

The Veteran is competent, of course, to report that he experienced bilateral wrist and knee symptoms.  However, the credibility of such an assertion is questionable in light of the fact that there is no evidence of a current disability for these allegations but there are records where one would expect to find a report in a treatment context if he did indeed have a chronic disability.  Moreover, the Veteran, he did not identify any specific event or injury during his service in either his initial claim for benefits or his Notice of Disagreement.  Finally, he had normal examinations of his upper and lower extremities in April 1990, just prior to his separation from service.

Here, the preponderance of evidence is against a finding that the Veteran has current knee or wrist disabilities and against a finding that any symptoms he may experience are causally related to his active service or had onset during his active service.

Accordingly, the evidence fails to establish service connection claims for a bilateral wrist disorder and a  bilateral knee disorder, and the claims are denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a sexual dysfunction disorder is reopened.  

Service connection for right elbow disorder is denied.

Service connection for left elbow disorder is denied.

Service connection for right wrist disorder is denied.

Service connection for left wrist disorder is denied.

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.


REMAND

Regarding the service connection claim for a sexual dysfunction disorder, the Veteran's STRs show he had swollen testicles and a lump in his scrotum during his active service.  He was later diagnosed with erectile dysfunction in January 2010.  In March 2016, his physician noted that his prescribed medications may result in erectile dysfunction.

Regarding the service connection claim for an acquired psychiatric disorder, the Veteran asserts that his acquired psychiatric disorder is secondary to his service connected disabilities.  In January 2010, his physician noted that his depression appeared to be secondary to chronic pain but complicated by sporadic substance abuse.  In October 2010, he was diagnosed with adjustment disorder with anxiety.  In August 2012, he started psychiatric treatment and was diagnosed with mood disorder and polysubstance abuse.  In January 2013, he had a positive PTSD screen.  In May 2015, he reported traumatic events from his service.

Regarding the service connection claim for a bilateral hip disorder, in February 2015, the Veteran reported bilateral hip pain due to radiating back pain.  Service connection has already been established for degenerative disc disease (DDD) of the lumbar spine.  

Regarding the service connection claims for a bilateral foot disorder, the Veteran's STRs show that he reported having foot pain in January 1983, and April 1984.  In July 1985, he was diagnosed with fallen arches.  He continued to report foot pain in October 1985 and was diagnosed with plantar arch syndrome.  After his separation from service, he complained of foot pain in September 2015.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, VA examinations are necessary to adjudicate the service connection claims.

Regarding his claim for an increased rating for his lumbar spine disability, the Veteran was last afforded a VA examination in January 2013.  However, in February 2015, he reported radiating back pain.  He reported increasing low back pain in February 2016, and was only able to bend to 45 degrees on range of motion testing.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assist in determining the nature and etiology of his erectile dysfunction.  The claims file should be provided to the examiner.  The examiner should offer the following opinions:   

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sexual dysfunction disorder either began during or was otherwise caused by his military service?  Why or why not?  In so doing, the examiner should take into account the Veteran's STRs showing scrotum and testicular symptoms during active service.

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's sexual dysfunction disorder was either caused or chronically worsened beyond the natural progression of the disability by a service connected disability or from medications for a service connected disability?  Why or why not?

If chronic worsening beyond its natural progression is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  "At least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist of psychologist.  The claims file should be provided to the examiner.  The examiner should diagnose any current Axis-I psychiatric disability.

The examiner then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any acquired psychiatric disorder either began during or was caused by the Veteran's active military service?  Why or why not?  In so doing, the examiner should take into account the Veteran's positive PTSD screen and reported traumatic incidents.

b) Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder was directly caused by a service connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder was chronically worsened beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If chronic worsening beyond its natural progression is found, the examiner should attempt to identify a baseline for the psychiatric disability, prior to the aggravation occurring.

3.  Schedule the Veteran for a VA orthopedic examination.  The examiner should determine the current nature and severity of any right hip disorder, left hip disorder, right foot disorder, and/or left foot disorder.  The claims file should be provided to the examiner.  

The examiner then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current right hip disorder, left hip disorder, right foot disorder, and/or left foot disorder either began during or was caused by the Veteran's active military service?  Why or why not?  In so doing, the examiner should take into account the Veteran's STRs showing treatment for foot symptoms during active service.

b)  Is it at least as likely as not (50 percent or greater) that any current right hip disorder, left hip disorder, right foot disorder, and/or left foot disorder was directly caused by a service connected disability?  Why or why not?  In so doing, the examiner should take into account the Veteran's service-connected low back disability with reported pain that radiated into his hips.

c)  Is it at least as likely as not (50 percent or greater) that any current right hip disorder, left hip disorder, right foot disorder, and/or left foot disorder was chronically worsened beyond its natural progression by a service connected disability?  Why or why not?

If chronic worsening beyond its natural progression is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected lumbar spine disability, including any lower extremity radiculopathy.

5.  Then readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


